11/05/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                Assigned on Briefs September 26, 2018 at Knoxville

  STATE OF TENNESSEE v. KRISTINA COLE and MONTEZ MULLINS

                 Appeal from the Criminal Court for Shelby County
                  No. 17-01568       J. Robert Carter, Jr., Judge
                     ___________________________________

                           No. W2017-01980-CCA-R3-CD
                       ___________________________________


After a jury trial, Kristina Cole was convicted of conspiracy to possess methamphetamine
with the intent to sell in a drug-free zone in count one, conspiracy to possess
methamphetamine with the intent to deliver in a drug-free zone in count two, facilitation
of possession of methamphetamine with the intent to sell in a drug-free zone in count
three, and possession of methamphetamine with the intent to deliver in a drug-free zone
in count four. The jury found Montez Mullins guilty of facilitation of conspiracy to
possess methamphetamine with the intent to sell in a drug-free zone in count one and
facilitation of conspiracy to possess methamphetamine with the intent to deliver in a
drug-free zone in count two. Defendant Cole received a total effective sentence of
thirteen and one-half years in the Tennessee Department of Correction. Defendant
Montez received a total effective sentence of thirty years as a career offender. On appeal,
both Defendant Cole and Defendant Montez argue that the evidence at trial was
insufficient for a rational juror to have found them guilty beyond a reasonable doubt.
Additionally, Defendant Cole argues that the trial court erred by allowing Detective Gaia
and Investigator Brown to speculate about the meaning of text messages between
Defendant Cole and Defendant Jason White. After a thorough review of the facts and
applicable case law, we affirm the judgments of the trial court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

Kortney D. Simmons, Jackson, Tennessee, for the appellant, Kristina Cole.

Charles W. Gilchrist, Jr., Memphis, Tennessee, for the appellant, Montez Mullins.
Herbert H. Slatery III, Attorney General and Reporter; Sophia Lee, Senior Counsel; Amy
P. Weirich, District Attorney General; and Chris Scruggs, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                         OPINION

                         I. Factual and Procedural Background

        On March 30, 2017, the Shelby County Grand Jury indicted Defendant Cole on
the following charges:

Count Offense                                                            Offense
                                                                         Classification
One         Conspiracy to possess 300 grams or more                   of Class B
            methamphetamine with intent to sell in a drug-free zone
Two         Conspiracy to possess 300 grams or more of Class B
            methamphetamine with intent to deliver in a drug-free zone
Three       Possession of 300 grams or more of methamphetamine with Class A
            intent to sell in a drug-free zone
Four        Possession of 300 grams or more of methamphetamine with Class A
            intent to deliver in a drug-free zone

On the same day, the Shelby County Grand Jury indicted Defendant Montez on the
following charges:

Count Offense                                                            Offense
                                                                         Classification
One         Conspiracy to possess 300 grams or more                   of Class B
            methamphetamine with intent to sell in a drug-free zone
Two         Conspiracy to possess 300 grams or more of Class B
            methamphetamine with intent to deliver in a drug-free zone

       At trial, Detective Mark Gaia testified that he worked for the Bartlett Police
Department (“BPD”). Around February 2, 2016, Detective Gaia received a phone call
from a detective in Visalia, California, regarding a package that had been shipped from
California to an address in Bartlett that contained methamphetamine. The package was
addressed to “Bailey Green” and listed 2552 Linwood as the address.1 After the BPD

        1
        Detective Gaia determined that there was not a valid address of 2552 Linwood in Shelby
County. He learned that the correct address was 2552 Jenwood.
                                            -2-
received the package from the California detective, officers weighed the package and
tested the contents for illegal drugs. Detective Gaia testified that the package contained a
bag of children’s clothing and one pound of methamphetamine. He explained that a
pound of methamphetamine would be worth $12,000 to $15,000.

        Detective Gaia obtained a warrant to search for narcotics, and Detective Jeffrey
Swindol conducted a controlled delivery of the package to Defendant Cole’s residence at
2552 Jenwood. After Defendant Cole accepted the package, Detective Gaia knocked on
the door of her residence, and Defendant Cole let him inside. Once inside, Detective
Gaia observed the package inside the house. Defendant Cole gave him permission to
search the residence. During the search, Detective Robert Christian found a photograph
on the nightstand in Defendant Cole’s bedroom that depicted a man wearing a prison
uniform. When Detective Gaia asked Defendant Cole about the photograph, she stated
that it was her ex-boyfriend, “Timothy Smith,” whose birthday was March 11. Detective
Gaia confirmed that the individual in the photograph was Jason White based on
“numerous handwritten letters that were addressed to Kristina Cole from [Jason White] at
the Riverbend Maximum Institution near Nashville.”

       Detective Gaia collected three cell phones from Defendant Cole: a Verizon HTC
phone, a Samsung phone, and an LG phone. He also found a laptop computer. He
observed that Defendant Cole had recently tracked a package on the FedEx website from
the search history of the computer. The tracking number of the package that Defendant
Cole tracked electronically matched the number of the package that the BPD delivered to
Defendant Cole’s residence. Defendant Cole denied knowing anyone named Bailey or
knowing the contents of the package. Detective Gaia identified evidence of several forms
of communication between Defendant Cole and Defendant White, including a
handwritten letter from White to Cole. Detective Gaia also found a receipt for a money
order to “Jason White,” which listed his inmate booking number, and a receipt for a
purchase by Defendant Cole to Defendant White through Union Supply Direct, Inmate
Direct Sales. Detective Gaia observed several PayPal and MoneyPak cards in Defendant
Cole’s residence.

       While Detective Gaia was discussing the contents of the computer with Defendant
Cole, the LG cell phone continuously rang. The caller was listed in Defendant Cole’s
phone as “Line Boo Other[.]” When Detective Gaia picked up the phone and hit the
answer button, Defendant Cole stated that she wanted an attorney. After Detective Gaia
placed Defendant Cole under arrest, Dustin White2 pulled into the driveway of Defendant
        2
           Detective Gaia refers to this individual as “Dustin Van White.” However, this individual is
referred to as “Dustin White” in the remainder of the transcripts. For purposes of clarity, we will refer to
him as Mr. White.

                                                   -3-
Cole’s residence. As he spoke with Mr. White, Detective Gaia noticed that the same
phone number that called Defendant Cole’s phone was also continuously calling Mr.
White’s phone. Detective Gaia noted that Mr. White was the brother of Defendant White
and that the phone number that called Mr. White’s phone was listed as “J.” Detective
Gaia stated that Defendant Cole’s residence was located “in very close proximity to a
school.” Detective Gaia identified a Google Earth picture that showed that Defendant
Cole’s residence was approximately 200.62 feet away from Raleigh-Bartlett Meadows
Elementary School.3

        Detective Gaia testified that he listened to the recordings of Defendant Cole’s
outgoing calls while she was incarcerated.4 During one call, Detective Gaia identified the
voice of Defendant Cole’s daughter, Desiree Cole, who connected Defendant Cole with a
third party, Kimberly White, Defendant White’s mother. Ms. White then connected the
call to Defendant White’s phone via speaker phone. Detective Gaia identified nineteen
phone calls where Defendant White was a part of the conversation with Defendant Cole.

        On Defendant Cole’s HTC cell phone, Detective Gaia observed that Defendant
Cole sent a photograph of herself to (731) 693-6346. Defendant Cole also received a
photograph of Defendant White from (901) 573-4218. The photograph message was
signed “Da Junk Yard.” Detective Gaia noted that the photograph of Defendant White
appeared to have been taken in a jail cell. Detective Gaia also examined the contact list
and text messages on Defendant Cole’s HTC cell phone. He observed that the contact
number for “Jason White” and “Boo” were the same—(731) 217-2745. He also noted
that the contact number for “New Boobear” was (731) 694-7388.

       When Detective Gaia examined Defendant Cole’s Samsung cell phone, he
observed text message exchanges with (731) 694-9127. This phone number used a
signature of “COUNTRY CRAZY[.]”5 Defendant Cole texted the following message to
this number: “Hey baby. This is my other number. Lock me in. Love I [sic] baby . . .[]”
Throughout Defendant Cole’s numerous text message exchanges with this phone number,
she frequently referred to the recipient as “BooBear.” Defendant Cole also referred to the
recipient of messages to (731) 499-3517 as “BooBear.” This phone number used

        3
          Sergeant Terrence Riley also testified that Defendant Cole’s residence at 2552 Jenwood was
located within 1,000 feet of Raleigh Bartlett Meadows Elementary School.
        4
          Detective Michael Harber of the Shelby County Sheriff’s Office explained that inmates used
personal identification numbers when placing a call at the jail. Detective Harber identified a recording of
phone calls that Defendant Cole made while she was incarcerated, and a CD containing the phone calls
was admitted as an exhibit at trial. However, the CD of Defendant Cole’s jail phone calls included in the
appellate record was not functional.
        5
          Many phones have the ability to automatically add a signature of the user’s choosing to the end
of every text message.
                                                   -4-
“L.L.K.N. J.Y.D.” as its signature, and Defendant Cole had saved this number in her
contact list as “New BooBear.” On January 28, 2016, Defendant Cole sent the following
message to “New BooBear”: “$125 - 890 884 6154[.]” Detective Gaia stated that
Defendant Cole was informing Defendant White that she loaded $125 into account
number 890-884-6154. Detective Gaia also discovered contacts in Defendant Cole’s
Samsung cell phone named “BooBear Other Line[,]” connected to (731) 394-1929 and
“BooBear Second[,]” connected to (615) 917-3749.

       Detective Gaia also examined Defendant Cole’s LG cell phone and found a
photograph of Defendant White that was sent from (731) 693-2611. The sender of the
photograph used the following signature: “Da Junk Yard.” Defendant Cole sent
messages to this phone number and referred to the recipient as “BooBear.” Defendant
Cole also exchanged text messages with (731) 443-6670, and again, she referred to the
recipient of her messages as “BooBear.” In May 2015, Defendant Cole texted (615) 564-
0303 on her LG cell phone and referred to the recipient as “BooBear.” The recipient
used the following signatures: “$SAME N***A SINCE DAY1$” or “$Loyalty Bring
Royalty$[.]” In July 2015, Defendant Cole began exchanging text messages with (731)
694-9127, and she referred to the recipient as “BooBear.” The recipient used the
signature of “COUNTRY CRAZY[.]” Starting in September 2015, Defendant Cole
began exchanging text messages with an unidentified contact at (901) 661-9076.6
Defendant Cole and the recipient discussed loading various amounts of money on pre-
paid credit/debit cards. For example, Defendant Cole received the following message
from “Eastwood”: “$40.#7287013535. $500.#723-035-8681[.]” Defendant Cole also
exchanged text messages with contacts identified as “New BooBear” connected with
(731) 499-3517 and “Line Boo Other” connected with (615) 917-3749. Defendant Cole
sent the following text messages to “Line Boo Other” on January 27, 2016: “Sender:
Kristina Cole, Memphis TN Control #864-588-3690, $100” and “$75 - 756 663 9348 $30
- 748 829 1871[.]” On February 3, 2016, Defendant Cole sent the following text
messages to “Line Boo Other”: “Package arrived”; “They put the wrong street name.
Lucky they knew what it was suppose[d] to be”; and “What do you want me to do with
it?”7

      On cross-examination, Detective Gaia clarified that the managers at the California
FedEx facility opened the package because they suspected that it contained contraband.
A detective in California then contacted the SCSO regarding the package. Detective Gaia


       6
          This phone number was later identified as “Eastwood” in Defendant Cole’s contact list in her
LG phone.
        7
          On cross-examination, Detective Gaia stated that he sent this final text message to “Line Boo
Other.” He explained that he sent the text message because he was attempting to arrange for the owner of
the package to pick it up.
                                                 -5-
       agreed that the text message exchanges between Defendant Cole and Co-defendant
White were not illegal on their face. He also agreed that transferring money into a
PayPal account or using a prepaid credit/debit card was not illegal. Detective Gaia
agreed that Defendant Cole had no criminal record prior to the current offenses. He
stated that Defendant White used at least ten different phone numbers to communicate
with Defendant Cole. Detective Gaia could not confirm that Defendant White had
exclusive control of the phone numbers.

       Special Agent Peter Hall testified that he worked for the TBI as a forensic chemist.
After the trial court declared Special Agent Hall to be an expert, he stated that the
package delivered to Defendant Cole’s residence contained 441.17 grams of
methamphetamine, a Schedule II controlled substance.

       Detective Christian testified that he worked in the Investigative Services Narcotics
Unit of the BPD. On February 3, 2016, Detective Christian assisted Detective Gaia with
executing the search warrant on Defendant Cole’s residence at 2552 Jenwood. Detective
Christian found a photograph of Defendant White on Defendant Cole’s nightstand. On
February 22, 2017, Detective Christian interviewed Defendant Mullins. Detective
Christian stated that he did not believe Defendant Mullins was completely truthful during
the interview because Defendant Mullins said “honestly” and “I swear to God”
frequently.

       During his interview with Detective Christian, Defendant Mullins stated that, at
the end of January 2016, he was incarcerated at the “Northeast penitentiary” when
another inmate, “Angel,” approached him and offered to pay him $600 if Defendant
Mullins provided him with a mailing address in Memphis. Angel informed Defendant
Mullins that the package would contain “ice,” or crystal methamphetamine. Defendant
Mullins contacted Defendant Cole and asked if he could send a package with a gift of
jewelry for his mother to her address. Defendant Cole agreed, and Defendant Mullins
gave her address to Angel. Angel then gave Defendant Mullins $300 through PayPal and
promised to give him an additional $300 after the package was delivered. Angel later
provided Defendant Mullins with a tracking number for the package, which Defendant
Mullins gave to Defendant Cole. A few days later, Defendant Mullins received a text
message informing him that the package arrived, despite the fact that the package listed
the wrong address. Defendant Mullins informed Angel that the package arrived and
attempted to call Defendant Cole. After he was unable to reach Defendant Cole,
Defendant Mullins called Defendant Cole’s “husband,” Defendant White. Defendant
Mullins later learned that Defendant Cole had been arrested and charged for her role in
the current offenses.



                                           -6-
       Defendant Mullins asserted that Defendant Cole was unaware that the package
contained methamphetamine. Defendant Mullins explained that he met Defendant Cole
through Defendant White. Defendant Mullins met Defendant White while they were
incarcerated in Morgan County in 2012. He also stated that Defendant Cole called
Defendant Mullins “Boo Bear.” He said that he did not have a romantic relationship with
Defendant Cole.

        Investigator Andrew Brown testified that he worked for the Tennessee Department
of Correction as an investigator in the Office of Investigation and Complaints.
Investigator Brown met Defendant White while Defendant White was incarcerated at the
Riverbend Maximum Security Institution. On February 3, 2016, Investigator Brown
received a phone call from Detective Gaia about Defendant White. Based on his
conversation with Detective Gaia, Investigator Brown and some other employees went to
Defendant White’s cell and observed Defendant White flushing a cell phone down his
toilet. Investigator Brown confiscated a cell phone charger but was unable to retrieve the
cell phone. Investigator Brown stated that one of the signatures that Defendant White
used to communicate with Defendant Cole, LLKN JYD, meant “Long Live King Neal
Junk Yard Dog[.]” “Long Live King Neal” referred to Neal Wallace, the founder of the
Traveling Vice Lords gang. “Junk Yard Dog” referred to a faction of the Traveling Vice
Lords that was organized by Charles Thompson, also known as “Country.” Investigator
Brown testified that there was no legitimate reason for an inmate to need a PayPal or
Green Dot account. He explained that inmates could receive financial help from friends
and family members through JPay, but inmates did not need a non-authorized cell phone
to receive funds through JPay and non-inmates could send money to an inmate through
JPay with a computer or smart phone. In Investigator Brown’s experience, inmates used
PayPal or Green Dot accounts to purchase contraband items such as tobacco products,
narcotics, cell phones, or homemade weapons. He acknowledged that he did not know
what the specific transactions noted on Defendant Cole’s phone were for.

       Defendant Cole, Defendant White, and Defendant Mullins decided to not testify.
The jury found Defendant Cole guilty of conspiracy to possess methamphetamine with
the intent to sell in a drug-free zone in count one, conspiracy to possess
methamphetamine with the intent to deliver in a drug-free zone in count two, facilitation
of possession of methamphetamine with the intent to sell in a drug-free zone in count
three, and possession of methamphetamine with the intent to deliver in a drug-free zone
in count four. The jury found Defendant Mullins guilty of facilitation of conspiracy to
possess methamphetamine with the intent to sell in a drug-free zone in count one and




                                          -7-
facilitation of conspiracy to possess methamphetamine with the intent to deliver in a
drug-free zone in count two.8

       The trial court sentenced Defendant Mullins to thirty years as a career offender for
his convictions in count one and two. The trial court ordered these sentences to be served
consecutively to his sentence in a previous case and merged Defendant Mullins’
convictions in counts one and two.

       The trial court sentenced Defendant Cole to thirteen and one-half years with
release eligibility after service of 100% of the sentence in counts one and two.
Additionally, the trial court merged the convictions in counts one and two. The trial
court also merged counts three and four and sentenced Defendant Cole to thirteen and
one-half years with release eligibility after service of 100% of the sentence in those
counts. The trial court ordered Defendant Cole’s sentences in counts one and two to be
served concurrently to her sentences in counts three and four, for a total effective
sentence of thirteen and one-half years in the Tennessee Department of Correction.

        Defendant Cole and Defendant Mullins now timely appeal their convictions.

                                             II. Analysis

        On appeal, Defendant Mullins argues that the evidence introduced at trial was
insufficient for a rational juror to have found him guilty of facilitation of conspiracy to
possess methamphetamine with the intent to sell or deliver beyond a reasonable doubt.
Defendant Cole argues that the evidence introduced at trial was insufficient for a rational
juror to have found her guilty of conspiracy to possess methamphetamine with the intent
to sell or deliver and possession of methamphetamine with the intent to sell or deliver
beyond a reasonable doubt. Defendant Cole also argues that the trial court erred by
allowing Detective Gaia and Investigator Brown to testify about speculative, irrelevant
testimony.

                                    Sufficiency of the evidence

        Our standard of review for a sufficiency of the evidence challenge is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
        8
           The jury found Defendant White guilty of conspiracy to possess methamphetamine with the
intent to sell in a drug-free zone in count one and conspiracy to possess methamphetamine with the intent
to deliver in a drug-free zone in count two. Defendant White filed a notice of appeal, and his appeal is
currently pending with this court.

                                                  -8-
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)) (internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221
S.W.3d 514, 521 (Tenn. 2007).

                                     Defendant Cole

        Defendant Cole argues that the State failed to establish her guilt beyond a
reasonable doubt because the State did not present any direct evidence that Defendant
Cole knew what was in the package or the plan for the package upon arrival. The State
notes that it can rely on circumstantial evidence alone for conviction and that “[t]he jury
heard Defendant Mullins’s statement and Defendant Cole’s statement about her
knowledge of the contents of the package and chose to reject them as the jury is entitled
to do.”

       Conspiracy is committed when “two (2) or more people, each having the culpable
mental state required for the offense that is the object of the conspiracy, and each acting
for the purpose of promoting or facilitating commission of an offense, agree that one (1)
or more of them will engage in conduct that constitutes the offense.” Tenn. Code Ann. §
39-12-103(a) (2016). “No person may be convicted of conspiracy to commit an offense,
unless an overt act in pursuance of the conspiracy is alleged and proved to have been
done by the person or by another with whom the person conspired.” Tenn. Code Ann. §
39-12-103(d) (2016). “Conspiracy is a continuing course of conduct that terminates
when the objectives of the conspiracy are completed or the agreement that they be
completed is abandoned by the person and by those with whom the person conspired.”
Tenn. Code Ann. § 39-12-103(e)(1) (2016). “The objectives of the conspiracy include,
but are not limited to, escape from the crime, distribution of the proceeds of the crime,
and measures, other than silence, for concealing the crime or obstructing justice in
relation to it.” Id. “While the essence of the offense of conspiracy is an agreement to
accomplish a criminal or unlawful act, . . . the agreement need not be formal or
                                           -9-
expressed, and it may be proven by circumstantial evidence.” State v. Pike, 978 S.W.2d
904, 915 (Tenn. 1998) (internal citation omitted).

       Methamphetamine is a Schedule II controlled substance. Tenn. Code Ann. § 39-
17-408(d)(2) (2016). It is a criminal offense for a person to knowingly “[p]ossess a
controlled substance with intent to manufacture, deliver or sell the controlled substance.”
Tenn. Code Ann. § 39-17-417(a)(4) (2016).

              “Knowing” refers to a person who acts knowingly with respect to the
       conduct or to circumstances surrounding the conduct when the person is
       aware of the nature of the conduct or that the circumstances exist. A person
       acts knowingly with respect to a result of the person’s conduct when the
       person is aware that the conduct is reasonably certain to cause the result.”

Tenn. Code Ann. § 39-11-302(b) (2016). “Proof that a possession is knowing will
usually depend on inference and circumstantial evidence.” State v. Brown, 915 S.W.2d 3,
7 (Tenn. Crim. App. 1995). “The mere presence of a person in an area where drugs are
discovered is not, alone, sufficient to support a finding that the person possessed the
drugs.” State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987).

       With regard to a determination of intent to sell or deliver, proof of intent usually
consists of circumstantial evidence and the inferences that can be reasonably drawn from
that evidence. See Hall v. State, 490 S.W.2d 495, 496 (Tenn. 1973); State v. Washington,
658 S.W.2d 144, 146 (Tenn. Crim. App. 1983) (observing that a jury may derive a
defendant’s intent from both direct and circumstantial evidence). The jury may infer
“from the amount of a controlled substance or substances possessed by an offender, along
with other relevant facts surrounding the arrest, that the controlled substance or
substances were possessed with the purpose of selling or otherwise dispensing.” Tenn.
Code Ann. § 39-17-419 (2016). “A person is criminally responsible for the facilitation of
a felony, if, knowing that another intends to commit a specific felony, but without the
intent required for criminal responsibility under § 39-11-402(2), the person knowingly
furnishes substantial assistance in the commission of the felony.” Tenn. Code Ann. §39-
11-403(a) (2016).

        When the evidence is viewed in the light most favorable to the State, we conclude
that the evidence was sufficient for a rational juror to have convicted Defendant Cole of
conspiracy to possess methamphetamine with the intent to sell or deliver and possession
of methamphetamine with the intent to sell or deliver in a drug-free zone. Detective Gaia
testified that he learned that a package that contained a controlled substance was
scheduled to be delivered to “Bailey Green” at Defendant Cole’s address. Detective Gaia
opened the package and observed that it contained a pound of methamphetamine.
                                          - 10 -
Defendant Cole accepted the package containing methamphetamine during the controlled
delivery. In Defendant Cole’s residence, Detective Gaia and other officers found a
photograph of Defendant White, letters from Defendant White to Defendant Cole, and
prepaid credit/debit cards. Detective Gaia also found a computer, and Defendant Cole
had recently tracked the package that contained methamphetamine on the FedEx website.
Detective Gaia testified that Defendant Cole’s residence was located in a drug-free zone.

        Additionally, Detective Gaia recovered three cell phones. A phone number
labeled as “Line Boo Other” called Defendant Cole’s LG phone continuously during
Detective Gaia’s search of Defendant Cole’s residence. After Mr. White arrived at the
residence, Detective Gaia observed that the same phone number was calling Mr. White’s
phone but was labeled at “J” in Mr. White’s phone. On Defendant Cole’s three phones,
Detective Gaia found several photographs of Defendant White in a prison cell that had
been sent to Defendant Cole from various phone numbers. These phone numbers were
sometimes labeled as “New BooBear” or “Line Boo Other” in Defendant Cole’s contact
list. In text message exchanges, Defendant Cole continually referred to the recipient of
her messages at the phone numbers as “BooBear.” These phone numbers used signatures
such as “Da Junk Yard[,]” “COUNTRY CRAZY[,]” or “L.L.K.N. J.Y.D.” The jury
could have inferred that Defendant White was communicating with Defendant Cole
through these text message exchanges. Additionally, several text messages between
Defendant Cole and Defendant White’s phone numbers referenced transferring money
into accounts or purchasing prepaid credit/debit cards.

       Investigator Brown testified that he observed Defendant White flushing a cell
phone and charger down the toilet in his cell at Riverbend Maximum Security Prison on
the same day that Detective Gaia observed “Line Boo Other” calling Defendant Cole’s
cell phone. Investigator Brown also testified that inmates frequently transferred money
into prepaid credit/debit card accounts through PayPal, Kroger, or Green Dot cards in
order to purchase contraband such as “[t]obacco products, narcotics, cell phones, [and]
weapons.”

       The jury could have inferred that two or more people—including Defendant Cole,
Defendant Mullins, Defendant White, and Angel—acted for the purpose of facilitating
the possession of methamphetamine with the intent to sell or deliver and agreed that
Defendant Cole would engage in conduct that constituted possession of
methamphetamine with the intent to sell or deliver. Defendant Mullins admitted to
Detective Christian that he asked Defendant Cole if he could send a package to her house
that he knew contained methamphetamine. Defendant Cole tracked the package on her
computer through the FedEx website and accepted the package during the controlled
delivery. Shortly after delivery, she texted Defendant White to inform him that the
package had been delivered. Agreeing to accept the package and accepting the package
                                         - 11 -
were overt acts in pursuance of the conspiracy. See Tenn. Code Ann. § 39-12-103(d)
(2016).

       Although Defendant Cole argues that the State failed to establish that she
knowingly possessed the methamphetamine, it was jury’s prerogative to reject Defendant
Mullins’ statement that he told Defendant Cole that the package contained jewelry and
that she was unaware of the package’s actual contents. Based on Defendant Cole’s
numerous text message exchanges with Defendant Cole and “Eastwood” about
transferring money into accounts, which Investigator Brown testified was frequently used
to purchase contraband such as illegal drugs, the jury could have inferred that Defendant
Cole was aware that the package that Defendant Mullins arranged to send to her
residence contained an illegal substance. See Tenn. Code Ann. § 39-11-302(b) (2016) (a
person acts knowingly with respect to the circumstances surrounding the conduct “when
the person is aware . . . that the circumstances exist”). Additionally, the jury could have
inferred that Defendant Cole knowingly texted Defendant White that the package that
contained methamphetamine arrived when she texted “Package arrived” and “They put
the wrong street name. Lucky they knew what it was suppose[d] to be[.]” Based on the
fact that the package contained one pound of methamphetamine worth between $12,000
and $15,000, the jury could have inferred that Defendant Cole and her conspirators
intended to sell or deliver the methamphetamine to another party. See Tenn. Code Ann. §
39-17-419 (2016). Defendant Cole is not entitled to relief on this ground.

                                    Defendant Mullins

        Defendant Mullins argues that the evidence was insufficient to support his
conviction of facilitation of conspiracy to possess methamphetamine with the intent to
sell or deliver in a drug-free zone because he testified that neither Defendant Cole nor
Defendant White knew that the package delivered to Defendant Cole’s residence
contained methamphetamine. The State contends that “Defendant Mullins furnished
substantial assistance to the conspiracy by providing Angel with Defendant Cole’s
address, accepting money for the address, providing Defendant Cole with the tracking
information, and informing Angel when Defendant Cole accepted the package.”

       We have previously set out the law on conspiracy, facilitation, and possession in
this opinion. When the evidence is viewed in the light most favorable to the State, we
conclude that the evidence was sufficient for a rational juror to have found Defendant
Mullins guilty of facilitation of conspiracy to possess methamphetamine with the intent to
sell or deliver in a drug-free zone. Detective Christian testified that he interviewed
Defendant Mullins about his involvement in the offenses at issue. During the interview,
Defendant Mullins stated that a fellow inmate named Angel had offered to pay him $600
if Defendant Mullins gave him an address in Memphis to which Angel could send a
                                          - 12 -
package of methamphetamine. Defendant Mullins asserted that he asked Defendant Cole
if he could send a package of jewelry for his mother to her address and claimed that
Defendant Cole did not know that the package actually contained methamphetamine. He
also claimed that Defendant Cole referred to him as “Boo Bear.” However, it was within
the purview of the jury to discredit Defendant Mullins’ statement to Detective Christian.
It was also the jury’s prerogative to infer that Defendant Cole was communicating with
Defendant White, not Defendant Mullins, in the numerous text message exchanges
between Defendant Cole and “BooBear,” “New BooBear,” and “Line Boo Other[.]”
Based on Defendant Mullins’ admission to Detective Christian that he provided a mailing
address in Memphis to Angel in exchange for $600, we conclude that Defendant Mullins
“knowingly furnishe[d] substantial assistance in the commission” of the conspiracy to
possess methamphetamine with the intent to sell or deliver in a drug-free zone. See id.
Defendant Mullins is not entitled to relief on this ground.

                        Admission of testimony on text messages

       Defendant Cole argues that the trial court should not have allowed Detective Gaia
and Investigator Brown to testify regarding the meaning of some text message exchanges
between Defendant Cole and Defendant White, which referenced dollar amounts and
account numbers. Defendant Cole asserts that Detective Gaia and Investigator Brown did
not have sufficient personal knowledge to support their testimony and that the testimony
was irrelevant. The State contends that the trial court properly admitted Detective Gaia
and Investigator Brown’s testimony.

       In order for evidence to be admissible, it must be relevant. Tenn. R. Evid. 402.
Evidence is relevant if it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it
would without the evidence.” Tenn. R. Evid. 401. However, even if evidence is relevant,
it “may be excluded if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury . . . .” Tenn. R. Evid.
403. “A witness may not testify to a matter unless evidence is introduced sufficient to
support a finding that the witness has personal knowledge of the matter. Evidence to
prove personal knowledge may, but need not, consist of the witness’s own testimony.”
Tenn. R. Evid. 602. A witness has personal knowledge of facts when the witness
“perceived the facts through one or more of the five senses.” State v. Boling, 840 S.W.2d
944, 949 (Tenn. Crim. App. 1992). A lay witness may give testimony in the form of
opinions or inferences if the testimony is “rationally based on the perception of the
witness” and “helpful to a clear understanding of the witness’s testimony or the
determination of a fact in issue.” Tenn. R. Evid. 701(a). We review a trial court’s ruling
regarding the admissibility of evidence for an abuse of discretion. State v. Banks, 271
S.W.3d 90, 116 (Tenn. 2008).
                                          - 13 -
                        Detective Gaia’s testimony

The following exchange occurred during Detective Gaia’s direct testimony:

      [THE STATE:] Now if you could look at 460, 465. Well, let me
jump back a little bit. Look in the 270 range and tell the Court or tell the
jury what you see happening here. These conversations with the
unidentified person.

       [DETECTIVE GAIA:] All right.

      [THE STATE:] You don’t have to go through, just describe what
you see in the text messages and what your interpretation and their meaning
is.

       [DETECTIVE GAIA:] They’re texts concerning account numbers
and the amounts of money being put on them. Text message 277 has forty
dollars and an account number.

       [DEFENSE COUNSEL]: I’m going to object, your Honor.

       THE [TRIAL] COURT: Based on?

       [DEFENSE COUNSEL]: Your Honor, it’s speculation as far as
what’s going on. It simply says a dollar amount and then there’s a number
that follows over it. He . . . can’t say definitely that it is talking about
account being loaded or anything like that. He can just simply . . . read the
text message and what it is but he can’t interpret that because he doesn’t
have the prior knowledge.

       THE [TRIAL] COURT: Well, I think he can say what it means to
him. But again, ladies and gentlemen, it’s like slang or anything else, I can
have someone tell you what they think it means, but ultimately it will be for
you, the jury, to determine, if you need to make a determination what that
means.

       So I do understand where you’re coming from but I think the officer
in his limited experience is able to tell what he thinks that’s referring to
based on his experience. But again, it will be for you, members of the jury,
to decide if that’s what it means or not.
                                   - 14 -
              [THE STATE:] I’m not going to go very deep into this, Judge.

              THE [TRIAL] COURT: I thought the question was more going to be
       relevance and I was more leaning in that direction. I’m not sure but I’m,
       we’ll give you a little room to try to tie all this up.

              [THE STATE:] If you would, Detective, look the number 278 and
       we’ll pass this. Read the text. Just read the text?

              [DETECTIVE GAIA:] Text 278 says: I’ve got the forty loaded but
       for some reason I can’t load the five hundred. It’s good because I called
       and checked -- and checked but I keep getting an error code every time I try
       and load it.

              [DEFENSE COUNSEL]: Your Honor, I’m going to object to the
       relevance of that because, I mean.

              THE [TRIAL] COURT: It will be for the, again, the jury. I don’t see
       what it is right now but in terms of this, we’ve been talking about it since
       day one, these are conspiracy charges and so the conversation, if the jury
       accredits that to being between two of the defendants, you know, I will let
       them place what emphasis on it they will.

      On cross-examination, Detective Gaia agreed that transferring money into a
PayPal account or using a gift card was not illegal.

        The State argues that, after Defendant Cole objected, “Detective Gaia provided no
further commentary or ‘interpretation’ regarding [Defendant Cole’s] text messages, and
the trial court properly instructed the jury of its duty to determine the weight of Detective
Gaia’s testimony.” The State also notes that “Detective Gaia acknowledged on cross-
examination that, even if the text messages referenced account numbers, there was
nothing inherently illegal about sending an account number with a dollar amount” and
that “there was no direct evidence connecting this information to the methamphetamine
in the package delivered to Defendant Cole’s home.”

      We conclude that the trial court properly admitted Detective Gaia’s testimony.
Here, defense counsel objected to Detective Gaia’s testimony on the basis of lack of
personal knowledge and relevance. Detective Gaia had personal knowledge of the text
messages because he seized Defendant Cole’s phones and examined the text messages on
the phones. See Tenn. R. Evid. 602. Additionally, we conclude that Detective Gaia’s
                                           - 15 -
testimony relating to the text messages was relevant because the evidence had a tendency
to make the existence of a financial relationship between Defendant Cole and Defendant
White more probable. See Tenn. R. Evid. 401. Finally, we note that the trial court
instructed the jury that it was the jury’s task to determine whether the jury agreed with
Detective Gaia’s reading of the text messages. We hold that the trial court did not err in
admitting Detective Gaia’s testimony that discussed the text message exchange between
Defendant Cole and Defendant White.

                             Investigator Brown’s testimony

      The following exchange occurred during Investigator Brown’s direct testimony:

             [THE STATE:] Have you ever had a chance to review transactions
      through these alternative meetings, these, you know, electronic phones that
      never really touch the ground, they’re just kind of out there in a cloud?

             [INVESTIGATOR BROWN:] Yes. On occasion I have been able to
      follow PayPal transactions, Green Dot transactions.

            [THE STATE:] What do inmates use PayPal accounts, Kroger
      accounts, Walgreens accounts, what do they use those for?

              [DEFENSE COUNSEL]: Judge, I object. That’s outside the scope
      of this trial. It’s not relevant to this trial.

             THE COURT: Well I think it’s, with all due respect, I think it is.

             [DEFENSE COUNSEL]: And also calls for an opinion and
      speculation.

             THE COURT: And I think he’s given a basis for his knowledge on
      that subject. And again, it will be up to the jury what they accredit or don’t.
      So I’m going to allow it. I think this is -- he’ll be allowed to answer it if he
      knows.

             [THE STATE:] In those text messages that involve monetary
      transactions -- let me back up. What legitimate transactions, what
      legitimate sources of income can inmates have access to while they’re in
      custody?



                                           - 16 -
       [INVESTIGATOR BROWN:] Family members of inmates have
access to what they call JPay. And what that does is you put money on an
inmate[’]s account, it goes onto their, their inmate books. They can buy
commissary, time on the phone, toiletries or hygiene, things like that.

       [THE STATE:] Time on a monitored . . . prison phone?

       [INVESTIGATOR BROWN:] Yes. Yes.

       [THE STATE:] And just so we’re clear, I’m sure everybody knows,
but are personal cell phones permitted to be possessed by inmates?

       [INVESTIGATOR BROWN:] No.

      [THE STATE:] And to access th[ese] JPay accounts by outside free
world person, [doe]s it require the inmate to have a cell phone?

       [INVESTIGATOR BROWN:] No.

        [THE STATE:] Does it require even a person on the outside to have
a cell phone?

       [INVESTIGATOR BROWN:] No.

       [THE STATE:]You use a computer?

       [INVESTIGATOR BROWN:] Yes.

       [THE STATE:] Does it require direct contact between the inmate
and the free world person?

       [INVESTIGATOR BROWN:] Not on an unmonitored device, no.

       [THE STATE:] Well on any device?

       [INVESTIGATOR BROWN:] No.

....




                                 - 17 -
       [THE STATE:] And then going through those transactions, and for
the record, I believe item -- what was the exhibit number on the back of
that?

       [INVESTIGATOR BROWN:] 31.

        [THE STATE:] 31, that being the LG phone, you didn’t go through
all three phones, did you?

       [INVESTIGATOR BROWN:] No, sir.

       [THE STATE:] Just that one?

       [INVESTIGATOR BROWN:] Just this one.

       [THE STATE:]And you looked, you saw -- did you see transactions
that appear to be involving monetary transfers?

      [INVESTIGATOR BROWN:] I saw several transactions ranging
from twenty-five dollars, I believe, all the way up to maybe five hundred.
There was a mention of a five hundred dollar transaction in there as well.

       [THE STATE:] All right. In your experience and investigation pre-
prior, what are those transactions for? Or what could they be for?

       [DEFENSE COUNSEL]: Again, judge, speculation.

        THE COURT: I’m going to let him answer, if he knows, they could
be for in your experience and give the reason. But as to what they were for,
unless you have personal knowledge, I am going to sustain the objection to
that question unless you have some way of knowing exactly what this is
for. But what your experience tells you the type of things, let me hear the
answer and I’m say it may or may not have anything to do with it.

       So because I’m sitting here going -- somethings it could be very
relevant to this trial and other things it, while it may be interesting, it may
not have any bearing on this. What --

       [INVESTIGATOR BROWN]: In my experience, your Honor,
different amounts or different denominations transactions have meant
different things.
                                    - 18 -
             PayPal, Kroger cards, Green Dots, those numbers are used for, and
      again in my experience, they’ve been used for the purchase of contraband[].
      Tobacco products, narcotics, cell phones, even weapons, and by weapons I
      mean homemade knives. These specific transactions I don’t exactly what
      they were for.

     ....

              [INVESTIGATOR BROWN:] But in my experience the twenty-five,
      the fifty, the hundred, those are usually tobacco, marijuana and narcotics.

             [THE STATE]: Okay. If the Court’s finished.

             THE COURT: I am. And, ladies and gentlemen, I think what I
      allowed the witness to tell you what his experience has been in the past as I
      think he very clearly said he doesn’t have personal knowledge of these
      particular transactions and, you know, I think we’ll go from there.

             [THE STATE:] Suffice it to say, is there an underground market for
      the transactions of contraband in the prison?

             [INVESTIGATOR BROWN:] Most definitely.

            [THE STATE:] And in your review of these transactions that
      involve monetary amounts and what appear to be some sort of transaction
      number or account numbers for any of them involving a JPay account?

             [INVESTIGATOR BROWN:] There was one mention of putting
      money on JPay. When the individual came back with I can only put so
      much on an account per day, the individual on the other line said just get
      me a PayPal. So there was one mention of a potential, potentially
      legitimate transaction but then it went to who was the end of a transaction
      when it went to the PayPal. So I have to say no, there w[ere] no legitimate
      monetary transactions from what I’ve read in this cell phone report.

       We agree with the State that the trial court did not err in admitting Investigator
Brown’s limited testimony. Here, defense counsel objected to Investigator Brown’s
testimony on the basis of lack of personal knowledge and relevance. Investigator Brown
had personal knowledge of the content of the text messages on Defendant Cole’s LG
phone because he examined the report prepared by Detective Gaia that listed the text
                                         - 19 -
messages, the sender, and the recipient. See Tenn. R. Evid. 602. Further, Investigator
Brown had personal knowledge of the fact that inmates frequently use prepaid
debit/credit cards for illegal transactions while incarcerated based on his experience
working as a corrections officer. Investigator Brown stated that, in his experience,
PayPal, Kroger, and Green Dot cards are “used for the purchase of contraband” such as
“[t]obacco products, narcotics, cell phones, even weapons[.]” Investigator Brown
specifically acknowledged that he did not know what the transactions listed on Defendant
Cole’s phone were for, thereby limiting his testimony to the extent of his personal
knowledge.

       Additionally, we conclude that Investigator Brown’s testimony relating to the text
messages was relevant because the evidence had a tendency to make the existence of a
financial relationship between Defendant Cole and Defendant White more probable. See
Tenn. R. Evid. 401. We also conclude that Investigator Brown properly offered an
opinion on the evidence as a lay witness. Investigator Brown’s testimony that inmates
frequently use prepaid debit/credit cards for illegal transactions was an opinion that was
“rationally based” on his perception as a corrections officer and was “helpful to a clear
understanding” of his testimony as well as the jury’s determination of whether Defendant
Cole and Defendant White had conspired to possess methamphetamine. See Tenn. R.
Evid. 701(a). The trial court properly admitted Investigator Brown’s testimony, and
Defendant Cole is not entitled to relief on this ground.

                                    III. Conclusion

       We conclude that the evidence was sufficient for a rational juror to have found
Defendant Cole guilty of conspiracy to possess methamphetamine with the intent to sell
in a drug-free zone in count one, conspiracy to possess methamphetamine with the intent
to deliver in a drug-free zone in count two, facilitation of possession of
methamphetamine with the intent to sell in a drug-free zone in count three, and
possession of methamphetamine with the intent to deliver in a drug-free zone in count
four. Additionally, we conclude that the evidence was sufficient for a rational juror to
have found Defendant Mullins guilty of facilitation of conspiracy to possess
methamphetamine with the intent to sell in a drug-free zone in count one and facilitation
of conspiracy to possess methamphetamine with the intent to deliver in a drug-free zone
in count two beyond a reasonable doubt. Lastly, we conclude that the trial court did not
err in admitting Detective Gaia’s and Investigator Brown’s testimony about Defendant
Cole’s text message exchange with Defendant White. Therefore, we affirm the
judgments of the trial court.

                                             ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE
                                          - 20 -